Motion by the defendant to set aside the verdict in an action for breach of the implied warranty of title to the automobile he bought.
Argument for the motion is based on evidence of tendency to show that, to the knowledge of the plaintiff, defendant had no other connection with the transaction of sale than to deliver the automobile and receive the purchase price, not for himself but for the actual seller.
■ But evidence on the side of the plaintiff, tending to establish that defendant acted for himself in the sale and delivery of the automobile, was found by the jury to outweigh the evidence which the defendant introduced.
On review it may not be said that the conclusion arrived at by the triers of fact is manifestly wrong.
The same thing might have been said had the jury found the opposite. The case presented a jury question pure and simple. Motion overruled.